Citation Nr: 1516913	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  06-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for folliculitis to the head and neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to May 1983.

This matter is on appeal from a September 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As the Veteran resides in Fiji, jurisdiction over the claim is currently with the RO in Pittsburgh, Pennsylvania.  See VA Adjudication Procedures Manual (M-21MR), Part III.ii.5.B.4.b (April 1, 2015)

This appeal was remanded by the Board in November 2009 in order to provide the Veteran with a new VA examination.  As the Veteran resides in a foreign country, requests for physical examinations are made through the U.S. Embassy of the country where the Veteran resides.  See M-21MR, Part III.iv.3.A.i.h (April 1, 2015).  The evidence of record indicates that an examination request was sent to the U.S. Embassy in Fiji in June 2011, which included all of the appropriate disability benefits questionnaires (DBQs) relevant to the claim on appeal.  No response was received from this correspondence, nor was there any response to a follow-up letter sent in December 2011.  

However, according to statements sent by the Veteran that same month, the U.S. Embassy refused to provide him assistance due to his alleged involvement in a 2000 coup against the Fijian government. 

Given that this correspondence was in 2011, and that no further action has been taken since then, the Board can only conclude that there are no other avenues available to VA to provide the Veteran with an examination.  Moreover, the Veteran has apparently taken no steps to provide additional medical evidence in support of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the claim may be adjudicated without any further development. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file


FINDING OF FACT

The Veterans folliculitis has been characterized by irritation on the scalp and neck; coverage of 20 to 40 percent of the entire body or exposed areas, or the need for corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the last 12-month period, or any disfigurement, has not been shown.  .


CONCLUSION OF LAW

The criteria for a higher disability rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DCs 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently receives a 10 percent rating for folliculitis to his head and neck area under 38 C.F.R. § 4.118, DC 7806 (addressing folliculitis or eczema).  
In order to warrant a rating in excess of 10 percent under this diagnostic code, there must be evidence of dermatitis that:

* Covers 20 to 40 percent of the entire body;
* Covers 20 to 40 percent of exposed areas; or
* Requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the last 12-month period.

38 C.F.R. § 4.118, DC 7806 (2014).

Because the Veteran was unable to appear for his scheduled VA examinations, and since he has not submitted any evidence in support of his claim, the most recent probative evidence is from 1998.  Based on this evidence, however, a rating in excess of 10 percent is not warranted.  Specifically, a VA examination from March 1985 indicated the presence of pustules on his head, but there was no indication of significant coverage.  Moreover, at an October 1989 evaluation, some rashes were observed on his neck.  However, none of these treatment notes indicate that the Veteran's rash covers 20 to 40 percent of his whole body or exposed areas.  Moreover, there is no indication that he has ever taken corticosteroids or immunosuppressive drugs.  Therefore, a rating in excess of 10 percent is not warranted.  

DC 7806 also states that skin disorders may be rated based on disfigurement to the head, face, or neck (DC 7800), or scars (DC 7801-7805), depending upon the predominant disability.  The Board has, accordingly, considered whether a rating in excess of 10 percent is warranted under these diagnostic codes.  

In this regard, the Board notes that the rating criteria for evaluating skin disfigurement and scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Therefore, in this case, only the pre-amended criteria will apply.

However, a rating in excess of 10 percent is not warranted based on disfigurement.  Under the pre-amended criteria, a rating in excess of 10 percent for disfigurement to the head face or neck is warranted when the disorder causes:

* Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sent of features (such as nose, chin, forehead, eyes, etc.); or 
* Two or three of the following characteristics of disfigurement: 
­ a scar 5 or more inches (13 or more cm.) in length; 
­ a scar at least one-quarter inch (0.6 cm.) wide at widest part; 
­ surface contour of scar elevated or depressed on palpation; 
­ a scar adherent to underlying tissue; 
­ skin hypo-or hyper-pigmentation in an area exceeding six square inches (39 sq. cm.);
­ skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
­ underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and
­ skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

See 38 C.F.R. § 4.118, DC 7800 (30 percent).  

Specifically, the medical evidence consistently characterizes the Veteran's folliculitis as papules, and there is no indication of any scars, adherent or otherwise.  Moreover, even if the Board were to concede that the Veteran's skin texture was abnormal, there is no indication in the record that this disorder is large enough to cover an area over six square inches in size.  Therefore, a rating is also not warranted on this basis.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his folliculitis is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his folliculitis according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's folliculitis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for his folliculitis is not warranted for any period on appeal.  As such, the appeal is denied
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  

While VA has unsuccessfully attempted to provide the Veteran with an examination, the Board is convinced that all reasonable efforts have been made and that remanding the claim again would only result in unnecessary delay in adjudicating the claim.  If the Veteran has concerns regarding the State Department's findings, that matter should be addressed with the State Department.  Simply stated, remanding this case would serve no purpose in light of the findings of the State Department. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

A rating in excess of 10 percent for folliculitis to the head and neck is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


